POLEN, Judge,
concurring specially.
While I am inclined to agree with the majority that ultimately, the writ of prohibition should be granted in this case, I would have preferred to give the respondent (or the state, as an interested party) the opportunity to respond to the petition before ruling. Because this is a proceeding in prohibition, respondent has undoubtedly (and properly) waited for an order to show cause before filing a response.
Having said all this, I am hard pressed to perceive any response which would negate the impact of the trial judge’s lengthy, and self-defensive, order denying recusal. The legal effect of such an order is to mandate the very result the trial court sought to avoid — disqualification.